Case 0:20-cv-61650-RAR Document 66 Entered on FLSD Docket 07/20/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-61650-RAR

  CYNTHIA LAREMORE,

         Plaintiff,

  v.

  HOLIDAY CVS, LLC, et al.,

        Defendants.
  _______________________________/

                ORDER DENYING DEFENDANT TARGET CORPORATION’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

         THIS CAUSE comes before the Court upon Defendant Target Corporation’s Motion for

  Partial Summary Judgment [ECF No. 63] (“Motion”), filed on June 21, 2021. Target believes it

  is entitled to summary judgment on the issue of whether it had actual knowledge of a dangerous

  condition on its premises before Plaintiff’s alleged slip and fall. Having considered the parties’

  written submissions, the record, and applicable law, it is

         ORDERED AND ADJUDGED that Defendant Target Corporation’s Motion for Partial

  Summary Judgment [ECF No. 63] is DENIED as set forth herein.

                                           BACKGROUND

         On January 21, 2019, Plaintiff went shopping at Defendant’s location in Davie, Florida.

  Pl.’s Statement of Material Facts in Opp’n to Def. Target Corp.’s Mot. for Partial Summ. J. [ECF

  No. 65] ¶ 1. While shopping in the store’s produce department, Plaintiff slipped on some berries

  on the floor. Id. ¶¶ 2-3. After slipping, Plaintiff saw “a bunch of smashed berries in the area,”

  with some bearing “footprints and skidmarks like they had been walked over.” Id. ¶ 4. There were

  also trails of smeared berries with signs of having been tracked by shopping carts. Id. ¶ 5. Plaintiff



                                               Page 1 of 7
Case 0:20-cv-61650-RAR Document 66 Entered on FLSD Docket 07/20/2021 Page 2 of 7




  cried out for help, and a deli clerk approximately five feet away ran over and asked Plaintiff if she

  was okay. Id. ¶¶ 7-8.

         According to her testimony, Plaintiff does not know how the berries got on the floor, how

  long the berries were on the floor before her fall, or if any Target employee knew that there were

  berries on the floor before the incident occurred. Mot., Ex. A [ECF No. 63-1] (“Laremore Dep.”)

  at 126:3-12. Gabriela Guzman, who was working at Target as a cake decorator in the nearby

  bakery department at the time of the incident, testified that no one brought to her attention that

  there were berries on the floor. Mot., Ex. B [ECF No. 63-2] (“Guzman Dep.”) at 60:7-17. Based

  on this evidence, Target argues that it is entitled to partial summary judgment on the issue of

  whether it had actual knowledge of the berries on the floor.

                                         LEGAL STANDARD

         Summary judgment is rendered if the pleadings, the discovery and disclosure materials on

  file, and any affidavits show there is no genuine issue as to any material fact and the movant is

  entitled to judgment as a matter of law. See FED. R. CIV. P. 56(a), (c). An issue of fact is “material”

  if it might affect the outcome of the case under governing law. See Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a reasonable jury to find

  for the non-moving party. See id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 587 (1986). At summary judgment, the moving party has the burden of proving the

  absence of a genuine issue of material fact, and all factual inferences are drawn in favor of the

  non-moving party. See Allen v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). The non-

  moving party’s presentation of a “mere existence of a scintilla of evidence” in support of its

  position is insufficient to overcome summary judgment. Anderson, 477 U.S. at 252.




                                               Page 2 of 7
Case 0:20-cv-61650-RAR Document 66 Entered on FLSD Docket 07/20/2021 Page 3 of 7




         If there are any factual issues, summary judgment must be denied, and the case proceeds

  to trial. See Whelan v. Royal Caribbean Cruises Ltd., No. 1:12-CV-22481, 2013 WL 5583970, at

  *2 (S.D. Fla. Aug. 14, 2013) (citing Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)).

  Further, when the parties “agree on the basic facts, but disagree about the inferences that should

  be drawn from these facts[,]” summary judgment “may be inappropriate.” Id. (alteration added

  and citation omitted).

         Under Florida law, a plaintiff in a slip-and-fall case must show that the business had actual

  or constructive knowledge of a dangerous condition created by a transitory foreign substance that

  caused the plaintiff to slip and fall. FLA. STAT. § 768.0755(1); see also generally Publix

  Supermarkets, Inc. v. Bellaiche, 245 So. 3d 873, 876 (Fla. 3d DCA 2018). “The term ‘transitory

  foreign substance’ generally refers to ‘any liquid or solid substance, item, or object located where

  it does not belong.’” Reyes v. BJ’s Restaurants, Inc., 774 F. App’x 514, 518 (11th Cir. 2019)

  (quoting Owens v. Publix Supermarkets, Inc., 802 So. 2d 315, 317 n.1 (Fla. 2001)).

                                             ANALYSIS

         Contrary to Plaintiff’s arguments, this issue is appropriate for consideration on a motion

  for partial summary judgment. Rule 56(a) of the Federal Rules of Civil Procedure permits motions

  for “partial summary judgment” and provides that “[a] party may move for summary judgment,

  identifying each claim or defense—or the part of each claim or defense—on which summary

  judgment is sought.” FED. R. CIV. P. 56(a) (emphasis added). Plaintiff insists that summary

  judgment is inappropriate where the requested ruling would not be conclusive as to any element

  of a claim. Pl.’s Mem. of Law in Opp’n to Def. Target Corp.’s Mot. for Final Summ. J. [ECF No.

  64] at 4, 9. To be sure, “[w]hen a party moves for summary judgment on a part of a claim, the

  party is seeking a decision on a particular element.” Glob. Digital Sols., Inc. v. Grupo Rontan




                                              Page 3 of 7
Case 0:20-cv-61650-RAR Document 66 Entered on FLSD Docket 07/20/2021 Page 4 of 7




  Electro Metalurgica, S.A., No. 18-80106, 2019 WL 8275153, at *2 (S.D. Fla. Nov. 27, 2019). But

  even assuming the rule is as stark as Plaintiff suggests, this would not prevent the Court from

  considering whether to grant partial summary judgment on one of two alternative theories as to a

  particular element. See, e.g., Spring Creek Exploration & Prod. Co., LLC v. Hess Bakken Inv. II,

  LLC, No. 14-cv-00134, 2016 WL 1170105, at *2, *6 (D. Colo. Mar. 24, 2016) (granting

  defendant’s motion for partial summary judgment regarding one of plaintiff’s two alternative

  theories of damages); Roling v. E*Trade Secs. LLC, 860 F. Supp. 2d 1035, 1047-48 (N.D. Cal.

  2012) (“E*Trade is entitled to partial summary judgment on (a) Plaintiffs’ first theory for

  relief . . . and (b) Plaintiffs' third theory for relief[.]”).

            “Fla. Stat. § 768.0755 is phrased in the alternative, requiring either actual or constructive

  knowledge.” Barillas v. Wal-Mart Stores, No. 14-62821, 2015 WL 11143345, at *2 (S.D. Fla.

  Dec. 1, 2015) (emphasis in original). For all intents and purposes, these are separate elements,

  both available to a slip-and-fall plaintiff and not mutually exclusive. Thus, the fact that Plaintiff

  would still be able to proceed on a theory of constructive knowledge does not prevent the Court

  from considering whether a genuine dispute of material fact exists as to the theory of actual

  knowledge. See Bosire v. Kroger Co., No. 14-02604, 2015 WL 12856120, at *3, *6 (N.D. Ga.

  Dec. 14, 2015) (granting summary judgment in a slip-and-fall case on the issue of actual

  knowledge but not on the issue of constructive knowledge).

            Nevertheless, Target’s motion is due to be denied for two reasons. First, in the Southern

  District of Florida—as in Walter Sobchak’s league game 1 —there are rules. Target’s Motion does

  not comport with Local Rule 56.1(a), which requires that a motion for summary judgment and the

  opposition thereto be accompanied “by a separate and contemporaneously filed and served



  1
      THE BIG LEBOWSKI (Working Title Films 1998).


                                                     Page 4 of 7
Case 0:20-cv-61650-RAR Document 66 Entered on FLSD Docket 07/20/2021 Page 5 of 7




  Statement of Material Facts . . . consist[ing] of separately numbered paragraphs.” S.D. FLA. L.R.

  56.1(a)(1), (b)(1)(B). Target’s Statement of Material Facts was embedded within its Motion and

  does not contain separately numbered paragraphs. Mot. at 2-3. While Target cites to certain

  depositions, some facts contain no citation whatsoever.

         The Court places great emphasis upon its local rules, which “have the force of law.”

  Hollingsworth v. Perry, 558 U.S. 183, 191 (2010) (quoting Weil v. Neary, 278 U.S. 160, 169

  (1929)). While it might seem needlessly nitpicky to require a separately-filed statement of facts

  with numbered paragraphs, Local Rule 56.1 serves the valuable purpose of crystallizing the

  relevant factual disputes for the Court by allowing the non-movant to contest the specific factual

  assertions in each paragraph of the movant’s statement. When parties comply with the rule, “it is

  relatively easy for a court to determine whether there is a genuine disputed issue of fact. Basically,

  all a court needs to do is to look at the opposing statement of material facts on a paragraph-by-

  paragraph basis, see whether any paragraphs are designated as disputed and then make note of the

  evidentiary reasons for the dispute.” Berkower v. USAA Cas. Ins. Co., No. 15-23947, 2017 WL

  1250419, at *3 (S.D. Fla. Apr. 4, 2017); see also Joseph v. Napolitano, 839 F. Supp. 2d 1324,

  1329 (S.D. Fla. 2012) (“As the official comments to Local Rule 56.1 explain, the rule’s clear

  procedural directive is intended to reduce confusion and prevent the Court from having to scour

  the record and perform time-intensive fact searching. The rule thus reflects a clear policy that it is

  not the court’s obligation to scour the record for a factual dispute that precludes summary

  judgment.”).

         By failing to comply with Local Rule 56.1, Target prevented Plaintiff from responding to

  each specific factual assertion relevant to the Motion. This Court joins the plethora of others in

  this District in holding that this is a sufficient reason to deny the Motion. See, e.g., NorthStar




                                               Page 5 of 7
Case 0:20-cv-61650-RAR Document 66 Entered on FLSD Docket 07/20/2021 Page 6 of 7




  Moving Holding Co., Inc., v. Northstar Movers, No. 19-62176, 2020 WL 3303977, at *1-2 (Apr.

  23, 2020); United States v. Marder, 183 F. Supp. 3d 1231, 1236 (S.D. Fla. 2016); Charles v.

  Convergent Outsourcing, Inc., No. 14-23532, 2014 WL 11878463, at *1 (S.D. Fla. Nov. 5, 2014).

          Nevertheless, even considering the merits of Target’s Motion, it is due to be denied. The

  only evidence Target submits is the deposition testimony of Plaintiff and Ms. Guzman, the cake

  decorator working in the nearby bakery department. 2 As explained above, Plaintiff stated that she

  did not know if any employee was aware of the berries on the floor before she fell, and Guzman

  stated that no one brought the presence of the berries on the floor to her attention before the fall.

  This is insufficient to conclude that there is no genuine dispute of fact as to whether Defendants

  had actual knowledge of the presence of the berries on the floor, particularly since Plaintiff

  testified—and Target did not rebut with record evidence—that there was an employee in the

  produce department approximately five feet away from her when the incident occurred. Cf. Lago

  v. Costco Wholesale Corp., 233 So. 3d 1248, 1251 (Fla. 3d DCA 2017) (Luck, J.) (finding that

  there was no issue of fact regarding defendant’s actual notice of a liquid on the floor where plaintiff

  “testified she did not see any Costco employee around the liquid or by the [area where she fell]

  before or when she fell.”). Accordingly, a reasonable juror could conclude that Target was aware

  of the berries on the floor before the incident in question.




  2
    Target also states that “neither Target’s manager on duty, Abby Presley[,] nor Produce manager, Anthony
  Sheerahamed[,] who were working at the time of the incident, testified as to having any knowledge of the
  berries on the floor prior to the incident occurring.” Mot. at 3. However, Target neither cites nor produces
  any evidence supporting this assertion, so the Court disregards it entirely. See Levey v. Wells Fargo Bank,
  N.A., No. 14-22164, 2015 WL 12533125, at *1 (S.D. Fla. Feb. 17, 2015) (“To the extent any party fails to
  direct the Court to the record evidence in support of its asserted facts . . ., the Court will not consider those
  assertions in deciding the Motion [for Summary Judgment].”) (citing FED. R. CIV. P. 56(E)(4); S.D. FLA.
  L.R. 56.1(b)).


                                                   Page 6 of 7
Case 0:20-cv-61650-RAR Document 66 Entered on FLSD Docket 07/20/2021 Page 7 of 7




                                      CONCLUSION

        For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendant Target

  Corporation’s Motion for Partial Summary Judgment [ECF No. 63] is DENIED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of July, 2021.



                                                 _________________________________
                                                 RODOLFO A. RUIZ II
                                                 UNITED STATES DISTRICT JUDGE




                                        Page 7 of 7
